REGAN, Judge.
This appeal emanates from the institution of a suit by the Housing Authority of New Orleans to expropriate certain land for public purposes. Joseph Caesar, Administrator of the Succession of Julius P. Caesar, and Emile M. Doll, the adverse claimants to ownership of the property, did not contest the right of expropriation and the trial court, in conformity with the prayer of the petition of the Housing Authority of New Orleans, rendered judgment establishing the sum of $2,000 as being a fair value of the land. This sum was then deposited in the Registry of the Civil District Court.
After a trial on the merits Doll was recognized as the last owner of the property entitled, as such, to the fund on deposit. From that judgment an appeal to the Supreme Court was prosecuted by the Administrator of the Succession of Julius P. Caesar, which court, being of the opinion that they were without jurisdiction, accordingly transferred the matter to this court. 222 La. 933, 64 So.2d 224.
When this case was called for oral argument counsel for Joseph Caesar, Administrator of the Succession of Julius P. Caesar, and counsel for Emile M. Doll, informed this court that pending trial of the matter here, the Supreme Court rendered judgment in a companion case entitled Housing Authority of New Orleans v. Banks, 224 La. -, 69 So.2d 5. (rehearing refused December 14, 1953) which was determinative of all issues involved herein and, in consequence thereof, the judgment of the trial court should be affirmed.
We have read the Banks case and are of the opinion that it completely encompasses the issues involved herein.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.